DETAILED ACTION
Response to Amendment
The amendment filed on 06/13/2022 has been entered.
Claims 1-2, 4-12 and 14-20 are pending.
Claims 1-2, 4-12 and 14-20 are rejected.
Claims 3 and 13 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2020/0037200) in view of Wu et al. (US Publication 2021/0400526).

With respect to claims 1 and 11, Cho teaches A method for a first wireless transmit/receive unit (WTRU), comprising: 
receiving a second buffer status report (BSR) from a second WTRU, (When an IAB node receives a BSR MAC CE from a child node, the IAB node shall, Paragraph 202, Start a timer, which is newly defined for early BSR to trigger based on data expected to arrive from one or more child nodes, Paragraph 203) wherein the second WTRU is a child node of the first WTRU; (UE 2 is child of IAB node 2, Figure 13)
triggering a first BSR due to the reception of the second BSR, (timer is triggered based on reception of child BSR and in return triggers second BSR, Paragraph 202) wherein the first BSR indicates an estimated amount of data expected to arrive; (BSR includes buffer size, buffer size indicated amount of data expected to arrive, Figure 14B) and 
transmitting the first BSR to a third WTRU, (IAB node 2 transmits the BSR to IAB donor, figure 13) wherein the third WTRU is a parent node of the first WTRU. (IAB donor is the parent node of the IAB node 2, figure 13)

Cho doesn’t teach wherein the first BSR indicates data amount including only data expected to arrive but not data already available for uplink transmission;

Wu teaches wherein the first BSR indicates data amount including only data expected to arrive but not data already available for uplink transmission; (The early BSR is a newly introduced BSR for reporting a buffer size based on an amount of data which is expected to be received. As shown in FIG. 1A, for example, when IAB node2 receives the BSR from the UE2, the buffer size of data which is expected to be received will be reported to parent IAB node, IAB node1, in order to reduce the latency. In addition, the normal buffer status, i.e. data which is in the IAB node2 already available for transmission, also needs to be reported to parent IAB node at the same UL grant. Therefore, it is possible that both early BSR and normal BSR can be merged into one combined BSR. In a second scenario, the early buffer status report and normal BSR may be separate, paragraph 125)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho by replacing the BSR of Cho with BSR indicted only estimated amount of data as taught by Wu. The motivation for combining Cho and Wu is to be able to create even load distribution on wireless backhaul links to reduce local link congestion and/or node congestion.

With respect to claims 2 and 12, Cho doesn’t teach the estimated amount of data expected to arrive indicated by the first BSR includes data expected to arrive from the second WTRU.
Wu teaches the estimated amount of data expected to arrive indicated by the first BSR includes data expected to arrive from the second WTRU. (if the IAB node 104 receives more than one BSR from the child IAB node 104 and/or UE 102, the different buffer sizes can be accumulated to the same total early buffer size. All BSRs received from child IAB nodes and/or UEs until MAC PDU assembly (MAC PDU including the BSR MAC CE) are considered for total early buffer status. Those BSRs for which data is meanwhile already received at the IAB node, but not anymore expected to be received, is not reported in the early BSR, Paragraph 155) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho by replacing the BSR of Cho with BSR indicted only estimated amount of data as taught by Wu. The motivation for combining Cho and Wu is to be able to create even load distribution on wireless backhaul links to reduce local link congestion and/or node congestion.

With respect to claims 4 and 14, Cho teaches user plane data and/or control plane signaling is considered in the estimated amount of data expected to arrive from the second WTRU.  (The IAB node can calculate the amount of UL data from child node, UL data is user plane data, Paragraph 218.) 

With respect to claims 5 and 15, Cho teaches data expected to arrive from the second WTRU is data that has not been received from the second WTRU. (Data expected to arrive indicated in the BSR has not yet been transmitted until UL grant is received, Figure 11.)

With respect to claims 6 and 16, Cho teaches the first BSR is a Regular BSR for Integrated Access and Backhaul (IAB), which has the same characteristics as an ordinary Regular BSR, (The BSR is a regular BSR, Paragraph 153), including triggering Scheduling Request (SR) and re-triggering itself. (Trigger a Scheduling Request, paragraph 187)
With respect to claims 7 and 17, Cho doesn’t teach wherein the estimated amount of data expected to arrive is for a logical channel group.
Wu teaches wherein the estimated amount of data expected to arrive is for a logical channel group. (the first type of buffer size comprises an early buffer size indicating an amount of data that is expected to be received in the said plurality of logical channel groups, Paragraph 10)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho by replacing the BSR of Cho with BSR indicted only estimated amount of data as taught by Wu. The motivation for combining Cho and Wu is to be able to create even load distribution on wireless backhaul links to reduce local link congestion and/or node congestion.

With respect to claims 8 and 18, Cho teaches wherein the first BSR and/or the second BSR is reported in BSR Medium Access Control (MAC) Control Element (CE). (The BSR is a MAC CE, Paragraph 181)

With respect to claims 9 and 19, Cho teaches wherein the first WTRU derives the estimated amount of data expected to arrive based on the second BSR. (The IAB node calculates the amount of UL data whenever receiving a BSR MAC CE from a child node, Paragraph 219)

With respect to claims 10 and 20, Cho teaches wherein the first WTRU is an IAB-node, the second WTRU is an IAB-node or a user equipment (UE), and the third WTRU is an IAB-node or an IAB-donor. (IAB node is connected to child node UE and parent node IAB- Donor, Figure 13)
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAHI AHMED/               Examiner, Art Unit 2472